Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 1 of 10 Page ID #:1



 1   FARHAD NOVIAN (SBN 118129)
     farhad@novianlaw.com
 2   LAUREN WOODLAND (SBN 283052)
 3   laurenw@novianlaw.com
     NOVIAN & NOVIAN, LLP
 4   1801 Century Park East, Suite 1201
 5   Los Angeles, California 90067
     Telephone: (310) 553-1222
 6   Facsimile: (310) 553-0222
 7
     Attorneys for Plaintiff
 8   Coastal Helicopters, LLC
 9
10                       UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12

13
     COASTAL HELICOPTERS, LLC a            CASE NO.: 2:21-cv-5293
14   Delaware Limited Liability Company,
15                                         COMPLAINT FOR:
                Plaintiff,
16                                             1. Breach of Contract;
17        vs.                                  2. Specific Performance; and
                                               3. Breach of Implied Covenant of
18   TRK HELICOPTERS LTD., a                      Good Faith and Fair Dealing
19   Canadian Corporation; and DOES 1
     through 10, inclusive,                DEMAND FOR JURY TRIAL
20

21              Defendants.
22

23

24

25

26

27

28


                                     COMPLAINT
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 2 of 10 Page ID #:2



 1                 Plaintiff COASTAL HELICOPTERS, LLC, a Delaware Limited Liability
 2   Company (“Plaintiff” or “Coastal”) hereby complains against Defendant TRK
 3   Helicopters LTD, (“Defendant” or “TRK”) and DOES 1 through 10, inclusive (the
 4   “Defendants”), and alleges as follows:
 5                                    SUMMARY OF DISPUTE
 6            1.       Coastal and TRK (collectively, the “Parties”) entered into a written
 7   Purchase and Sale Agreement (the “Agreement”) in or about May 2021, in which
 8   Coastal agreed to purchase, and TRK agreed to sell, a 1976 Bell 205 A-1 helicopter,
 9   with a registration of C-GPWT and the serial number 30231 (the “Aircraft”).
10            2.       Pursuant to the Agreement, TRK was obligated to install and replace
11   indispensable equipment identified in Attachment “A” of the Agreement to make the
12   Aircraft compliant with United States Federal Aviation Administration (“FAA”)
13   regulations and therefore capable of being delivered from TRK in Canada to Coastal
14   in California.
15            3.       The Agreement specifically provided that “time is of the essence” for
16   TRK’s performance and stated a deadline of June 18, 2021 for the Aircraft to be
17   delivered to Coastal.
18            4.       TRK breached the agreement by failing to make the required equipment
19   installations on Attachment “A” and failing to make delivery of the Aircraft by the
20   agreed upon deadline.
21            5.       Then TRK wrongfully repudiated the Agreement when it sent a letter to
22   Coastal on or around June 23, 2021 in which it purported to terminate the Agreement.
23            6.       Upon information and belief, TRK did so in order to lease the Aircraft to
24   a third party during the height of fire season in Canada so that it could immediately
25   benefit financially.
26            7.       As a result of TRK’s breaches of the Agreement and breach of the
27   covenant of good faith and fair dealing implied therein, Plaintiff has suffered general
28   and consequential damages in excess of hundreds of thousands of dollars and
                                    COMPLAINT
                                          1
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 3 of 10 Page ID #:3



 1   continues to incur additional damages on a daily basis.
 2                                              PARTIES
 3            8.       Plaintiff Coastal Helicopters, LLC is, and all times relevant hereto was, a
 4   limited liability company incorporated under the laws of Delaware and registered to
 5   do business in the State of California.
 6            9.       Defendant TRK Helicopters, Ltd. is a Canadian helicopter charter service
 7   company with its headquarters and main office in Langley City, British Columbia,
 8   Canada.
 9            10.      The true names and capacities, whether individual, corporate, associate,
10   or otherwise, of Defendants named herein as DOES 1 through 10, inclusive, and each
11   of them, are unknown to Plaintiff at this time. Plaintiff therefore sues said Defendants,
12   and each of them, by such fictitious names. Plaintiff will advise the Court and seek
13   leave to amend this Complaint when the true names and capacities of each such
14   Defendant has been ascertained. Plaintiff is informed and believes, and based thereon
15   alleges, that each such Defendant designated as a DOE is responsible in some manner
16   for the events and happenings referred to herein or as hereinafter specifically alleged.
17                                  JURISDICTION AND VENUE
18            11.      The Court has subject matter jurisdiction pursuant to 28 U.S.C.
19   § 1332(a)(2), because (a) there is complete diversity of citizenship between the parties,
20   and (b) the amount in controversy exceeds $75,000, exclusive of interest and costs.
21            12.      Plaintiff Coastal Helicopters, LLC’s sole member is 7/13/7, LLC a
22   California limited liability company. 7/13/7 LLC’s sole member is Tom Tom LLC, a
23   Nevada limited liability company. Tom Tom LLC’s sole member is Blue + Taz
24   Intervivos Settlement Trust, a Cook Island Trust. Kristine Peterson is the Trustee of
25   the Blue + Taz Intervivos Settlement Trust. Kristine Peterson is a resident of the State
26   of Hawaii, United States of America.
27            13.      Defendant TRK Helicopters, Ltd. is a company formed under the laws of
28   Canada with its principal place of business in Langley City, British Columbia, Canada.
                                          COMPLAINT
                                                2
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 4 of 10 Page ID #:4



 1            14.      Venue is proper under 28 U.S.C § 1391(b)(2) because a substantial part
 2   of the events or omissions giving rise to the claims occurred in this district. In the
 3   alternative, venue is also proper under 28 U.S.C. § 1391(b)(3), as Defendant is subject
 4   to the court’s personal jurisdiction with respect to this action.
 5                                   FACTUAL ALLEGATIONS
 6            15.      Plaintiff and Defendant are both engaged in the business of helicopter
 7   operations and related helicopter services including providing helicopters used for
 8   charters, construction, firefighting, and search and rescue.
 9            16.      On or about May 28, 2021, Plaintiff and Defendant, through their
10   authorized representatives, entered into a valid written Agreement wherein Plaintiff
11   agreed to purchase from Defendant, and Defendant, agreed to sell to Plaintiff, the
12   Aircraft. Randy Marks (“Marks”), the President of TRK, entered into the Agreement
13   on behalf of TRK as its authorized representative.
14            17.      The Agreement expressly sets forth a series of pre-purchase terms that
15   were to be completed before final delivery of the Aircraft to Plaintiff.
16            18.      Pursuant to Section 4.1 of the Agreement, Plaintiff first made a deposit
17   of $63,000 into escrow to initiate the pre-inspection process set forth in the Agreement.
18            19.      Defendant then made the Aircraft available to Plaintiff so that Plaintiff
19   could conduct its pre-purchase inspection of the Aircraft.
20            20.      On or about June 2, 2021, Alpine Aerotech LP (“Alpine”)—a third-party
21   helicopter support company hired by Plaintiff—conducted the pre-purchase inspection
22   to evaluate the condition of the Aircraft and to identify needed repairs and equipment.
23            21.      Plaintiff then directed a sum of $13,000 to be released from escrow to
24   TRK, pursuant to Section 4.1 of the Agreement.
25            22.      On or about June 2, 2021, Alpine sent the results of the pre-purchase
26   inspection to Plaintiff. It included a list of repairs that Alpine identified as necessary
27   to make the Aircraft acceptable and airworthy.             Plaintiff subsequently notified
28   Defendant of the identified repairs.
                                             COMPLAINT
                                                 3
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 5 of 10 Page ID #:5



 1            23.      Defendant informed Plaintiff that it had completed the repairs identified
 2   by Alpine and sent Plaintiff pictures to confirm the completion of such repairs.
 3            24.      On or about June 11, 2021, Plaintiff signed to confirm Defendant’s
 4   completion of the initial repairs.       However, Defendant still had not completed the
 5   equipment installations listed in Attachment “A”.
 6            25.      At this time, Plaintiff’s representatives asked Defendant’s Director of
 7   Maintenance, Kevin Veldhuis (“Veldhuis”), how much additional time it would take
 8   for Defendant to install the additional equipment required for delivery to Plaintiff in
 9   California. Veldhuis informed Plaintiff’s representative that it would take an
10   additional five days, which to this date has yet to be completed.
11            26.      Pursuant to Sections 4.1 and 4.2 of the Agreement, Defendant was
12   obligated to install in the Aircraft the equipment listed in Attachment “A” including
13   two items that are required for FAA compliance: (1) a GDL-82/radar altimeter; and
14   (2) two TDFM 136 Digital Radios.
15            27.      Without the installation of either piece of equipment, the Aircraft is not
16   compliant with FAA regulations and cannot be lawfully delivered to or flown within
17   the United States.
18            28.      Further, upon completion of the items in Attachment “A,” Defendant was
19   obligated to have its Director of Maintenance, Veldhuis, “review the work completed
20   to ensure it is in compliance with this agreement and in addition was completed [in
21   accordance with] the Bell Helicopter Manual.”
22            29.      Pursuant to Section 4.4 of the Agreement, Defendant was obligated to
23   complete all repairs, additional equipment installations, and the subsequent
24   compliance review sufficiently in advance of the Agreement’s delivery date of June
25   18, 2021.
26            30.      Defendant failed to meet the deadline. As of June 23, 2021 Defendant
27   still had not completed the installation of the equipment listed in Attachment “A,” nor
28   had Veldhuis conducted any subsequent review of the installation. In fact, on or about
                                      COMPLAINT
                                             4
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 6 of 10 Page ID #:6



 1   June 23, Veldhuis expressly affirmed his company’s failure to complete the
 2   installation of the necessary equipment to Plaintiff and its representatives.
 3            31.      Also on or about June 23, 2021, Defendant, through its President, Marks,
 4   sent a letter to Plaintiff wrongfully repudiating and purporting to terminate the
 5   Agreement.
 6            32.      Upon information and belief, Defendant, through its authorized
 7   representative and President, Marks, intentionally denied Plaintiff the benefit of its
 8   Agreement with Defendant so that Defendant could immediately financially profit
 9   from leasing the Aircraft to a third party for use during peak fire season. In fact, as late
10   as June 23, 2021, Veldhuis told Plaintiff’s representatives that he was sorry that the
11   Agreement was terminated by Marks. Further, Veldhuis, without having any good
12   faith basis for making such statement, told Plaintiff he knew Plaintiff would have done
13   the same thing if Plaintiff had the opportunity to lease the Aircraft out for $30,000 per
14   day for firefighting.
15            33.      Plaintiff has already suffered hundreds of thousands of dollars in
16   consequential damages as a result of Defendant’s breach and bad faith denials of
17   contract, and continues to suffer tens of thousands of dollars in damages each day that
18   Plaintiff is not able to purchase and take possession of the Aircraft.
19                                   FIRST CAUSE OF ACTION
20                                   (Breach of Written Contract)
21            34.      Plaintiff hereby realleges, and by this reference incorporates herein, each
22   and every allegation set forth in the foregoing paragraphs as though fully set forth
23   herein.
24            35.      Plaintiff and Defendant entered into and duly signed and valid written
25   Agreement wherein Plaintiff agreed to buy from Defendant and Defendant agreed to
26   sell to Plaintiff, the Aircraft.
27            36.      Except for those terms and conditions that have been waived or excused
28   by Defendant’s conduct and breach, Plaintiff has fully performed all conditions,
                                    COMPLAINT
                                           5
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 7 of 10 Page ID #:7



 1   covenants, and promises under the Agreement.
 2            37.      Defendant breached the Agreement by failing to complete the
 3   installations set forth in Attachment A of the Agreement, by failing to conduct a
 4   subsequent inspection of those installations, and by failing to do so by the agreed upon
 5   deadline.
 6            38.      Defendant further breached the Agreement, by refusing to perform under
 7   the Agreement and by refusing to sell the Aircraft to Plaintiff.
 8            39.      As a result of the Defendant’s breach of the Agreement, Plaintiff has been
 9   wrongfully denied ownership of the Aircraft.
10            40.      Defendant’s breaches actually and proximately caused Plaintiff to suffer
11   millions of dollars in general and consequential damages including, amongst other
12   things:
13                     a. Unrealized profits from third-parties from its use and exploitation of
14                          the undelivered Aircraft;
15                     b. The difference between the Market Price and the Contract Price;
16                     c. Loss of future business with third-parties;
17                     d. Other general and consequential damages; and
18                     e. Damage to Plaintiff’s goodwill and reputation.
19                                   SECOND CAUSE OF ACTION
20                                        (Specific Performance)
21            41.      Plaintiff hereby realleges, and by this reference incorporates herein, each
22   and every foregoing allegation as though fully set forth herein.
23            42.      The Agreement is certain in its terms.        The subject matter of the
24   Agreement is a 1976 Aircraft, which is unique, easily identifiable, and irreplaceable
25   in character.
26            43.      Plaintiff has provided adequate consideration and the terms of the
27   Agreement are fair, just, and reasonable to Plaintiff and to Defendant.
28            44.      Plaintiff has performed all of its obligations under the Agreement. Any
                                             COMPLAINT
                                                     6
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 8 of 10 Page ID #:8



 1   obligation that it has not performed is excused by Defendant’s breaches of, and failure
 2   to perform, the Agreement.
 3            45.      Defendant has failed and refused to perform its obligations under the
 4   agreement including its obligation to complete the installation of equipment listed in
 5   Attachment “A” and make a subsequent inspection of that installation and failing to
 6   deliver the Aircraft to Plaintiff at all, let alone by the June 18, 2021 deadline.
 7            46.      Defendant materially breached the Agreement.
 8            47.      The subject of the Agreement is a unique 1976 Aircraft, and Plaintiff’s
 9   legal remedy of damages is therefore inadequate.
10            48.      Plaintiff was at all times, and is now, ready, willing, and able to perform
11   all conditions and covenants required on its part to be performed, in accordance with
12   the terms and conditions of the Agreement.
13            49.      Plaintiff is entitled to an order specifically compelling Defendant to
14   perform all of the terms, conditions, and covenants of the Agreement, including all
15   required equipment installations and subsequent inspections, and to sell and deliver
16   the Aircraft to Plaintiff.
17            50.      Plaintiff is further entitled to consequential damages caused by
18   Defendant’s failure to timely perform the Agreement, according to proof.
19                                   THIRD CAUSE OF ACTION
20                  (Breach of Implied Covenant of Good Faith and Fair Dealing)
21            51.      Plaintiff hereby realleges, and by this reference incorporates herein, each
22   and every foregoing allegation as though fully set forth herein.
23            52.      There is an implied covenant of good faith and fair dealing in every
24   contract that neither party will do anything which will injure the right of the other to
25   receive the benefits of the agreement.
26            53.      Instead of selling the Aircraft to Plaintiff, Defendant, through its agents,
27   Marks and Veldhuis, wrongfully terminated the Agreement so that it could lease the
28   Aircraft to a third party for its own immediate financial benefit.
                                           COMPLAINT
                                                7
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 9 of 10 Page ID #:9



 1            54.      In doing so, Defendant, through its agents, Marks and Veldhuis,
 2   intentionally deprived Plaintiff of the benefits of the Agreement and thereby breached
 3   the implied covenant of good faith and fair dealing.
 4            55.      Defendant’s breach has caused Plaintiff to suffer general and
 5   consequential damages in excess of hundreds of thousands of dollars.
 6                                     PRAYER FOR RELIEF
 7            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
 8   them, as follows:
 9            1.       For specific performance of the Agreement;
10            2.       Alternatively, for general, incidental, consequential, and compensatory
11                     damages, in an amount to be proven at trial but in excess of $3 million;
12            3.       For pre-judgment and post-judgment interest;
13            4.       For such other relief as the Court may deem proper.
14

15     Dated: June 29, 2021                        NOVIAN & NOVIAN LLP
16

17                                                 By:    /s/ Farhad Novian
                                                          FARHAD NOVIAN
18                                                        LAUREN WOODLAND
19
                                                          Attorneys for Plaintiff Coastal
20                                                        Helicopters, LLC
21

22

23

24

25

26

27

28
                                             COMPLAINT
                                                 8
     4814-2768-3555, v. 1
Case 2:21-cv-05293-CAS-SK Document 1 Filed 06/29/21 Page 10 of 10 Page ID #:10



 1                                DEMAND FOR JURY TRIAL
 2

 3            Plaintiff Coastal Helicopters, LLC hereby demands a jury trial in this action.
 4

 5     Dated: June 29, 2021                      NOVIAN & NOVIAN LLP
 6

 7                                               By:    /s/ Farhad Novian
                                                        FARHAD NOVIAN
 8                                                      LAUREN WOODLAND
 9
                                                        Attorneys for Plaintiff Coastal
10                                                      Helicopters, LLC
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                           COMPLAINT
                                               9
     4814-2768-3555, v. 1
